Per Curiam.
— This chancery cause coming on for final hearing and having been considered, the court is of opinion that error was committed in sustaining exceptions to portions of the answer that are not wholly irrelevant. See Bush v. Adams, 22 Fla. 177; Trustees Internal Improvement Fund v. Root, 63 Fla. 666, 58 South. Rep. 371; Jones v. Hiller, 65 Fla. 532, 62 South. Rep. 583. It is therefore ordered and decreed that the order appealed from is reversed and the cause remanded for further proceedings.
All concur.